Citation Nr: 0635032	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-06 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The appellant has brought this claim as the widow of a 
deceased individual who died in December 2002.  The veteran 
had certified service from September 1941 to December 1941, 
recognized guerrilla service from November 1944 to January 
1946, and Regular Philippine Army service from January 1946 
to June 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2006).


FINDINGS OF FACT

1.  The veteran died in December 2002.

2.  According to the veteran's death certificate, dated in 
January 2003, the immediate cause of death was 
cardiorespiratory arrest, the antecedent cause was acute 
bronchopneumonia, the underlying cause was chronic 
obstructive pulmonary disease, and another significant 
condition contributing to death was partial paralysis of the 
left arm.

3.  At the time of his death, the veteran was service 
connected for residuals of an injury to the left neck with 
history of fracture of the transverse process, rated as 
30 percent disabling; residuals of a wound to the left 
shoulder, rated 30 percent disabling; and partial paralysis 
of the radial nerve roots of the left arm, rated at 
20 percent.

4.  The competent and probative evidence of record 
preponderates against a finding that the veteran's death was 
materially or substantially related to his military service 
or any service-connected disability.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1102, 1310, (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In 
the present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a June 2003 letter, the RO informed the appellant of its 
duty to assist her in substantiating her claim under the 
VCAA, and the effect of this duty upon her claim.  Moreover, 
the Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  Since the claim for 
service connection for cause of death is being denied, no 
effective date will be assigned, so any such issue is moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Discussion

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities, including organic heart disease, when 
manifested to a compensable degree within the initial post-
service year.  38 C.F.R. §§ 3.307, 3.309(a).

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

In this case, the appellant contends that some event or 
illness in service caused her husband's death.  As stated 
before, the veteran's death certificate states that he died 
from several causes.  The immediate cause was 
cardiorespiratory arrest.  The antecedent cause was acute 
bronchopneumonia.  The underlying cause was chronic 
obstructive pulmonary disease (COPD).  Another significant 
condition contributing to death was partial paralysis of the 
left arm.  This final disability is the only one for which 
the veteran was service connected at the time of his death.

The evidence of record shows that a February 1946 service 
record indicates a chest X-ray showed a radiologically 
healthy chest.

A March 1946 service examination showed normal lungs, a 
normal vascular system, and a normal heart.

A January 1949 VA chest X-ray report shows that with the 
exception of slight scarring in the right apex, the findings 
were within normal limits.

A March 1968 VA chest X-ray report shows that findings were 
within normal limits.  The March 1968 VA examination report 
shows the veteran complained of weakness and an inability to 
raise his arm above the shoulder level.

A March 1996 VA examination shows the veteran complained of 
left upper extremity weakness, pain, and tenderness.  On 
examination, there were no anatomical defects.  The veteran 
was able to pinch his thumb and finger together, and he 
demonstrated good strength and dexterity.

A February 1998 VA joint examination showed the veteran did 
not have evident limitation of motion of his left shoulder.

A February 1998 VA peripheral nerves examination showed there 
was no evidence of nervous system dysfunction.

A December 2000 VA peripheral nerves examination shows the 
veteran complained of left arm weakness since a year before.  
He could not ambulate by himself.  The diagnosis after 
examination was a radial nerve injury on the left.

A December 2000 VA muscles examination shows the veteran 
complained of weakness and constant pain in his left 
shoulder.  The veteran was independent on all aspects of 
activities of daily living.  He was unable to use his left 
arm because of weakness.  Examination showed that the left 
arm muscle group could move the joint, but there was much 
limitation of motion secondary to pain and weakness.  Some 
assistance was necessary.  The examiner noted that pain and 
weakness was more or less constant and had the major 
functional impact.

In a June 2003 written statement, D.R., M.D., described the 
veteran's symptoms just prior to his death.  They had been 
persistent for several months.  He listed the medications 
given to the veteran during this time.  Finally, he indicated 
that the veteran's paralysis of his left arm was contributory 
to his bronchopneumonia due to his inability to move.

Based upon this evidence, the Board first finds that the 
veteran's cardiorespiratory arrest and COPD are not related 
to his military service.  While organic heart disease may be 
service connected if manifested to a compensable degree 
within one year of separation, there is no evidence in the 
record that the veteran's heart disease developed at any time 
close to his military service.  In addition, all service 
records associated with the claims file show a normal heart.  
Also, no medical evidence of record relates the veteran's 
death from cardiorespiratory arrest to his military service.

With regard to his COPD, the Board notes that chest X-ray 
reports dated through 1968 show the veteran's lungs were 
essentially within normal limits.  There is no evidence that 
the veteran's COPD is related in any way to his military 
service.

As to the veteran's left arm partial paralysis and 
bronchopneumonia, there is one relevant private record, dated 
in June 2003.  Dr. R stated that the veteran's partial 
paralysis was contributory to his bronchopneumonia due to his 
inability to move.  In evaluating this opinion, the Board 
finds that Dr. R failed to provide an explanation for his 
statement.  He merely restated the findings noted on the 
death certificate, and then indicated that the veteran's 
inability to move contributed to his bronchopneumonia.  Dr. R 
never explained this conclusion or discussed how the 
veteran's inability to move his arm led to his acute 
bronchopneumonia, particularly in light of the veteran's non-
service-connected diagnosis of COPD.  Therefore, the Board is 
unable to accept Dr. R's statement as competent evidence 
linking the veteran's service-connected disability to his 
death.

Finally, the Board must evaluate the veteran's partial 
paralysis of the left arm as a significant condition 
contributing to his death, as noted on the death certificate.  
However, service connection for cause of death requires that 
the service-connected disability substantially or materially 
contributed to cause death.  It is not enough to show that it 
casually shared in producing death.  It must be a material 
influence in accelerating death.

While the Board acknowledges that one of the veteran's 
service-connected disabilities is listed on the death 
certificate, there is no evidence that his left arm partial 
paralysis was a cause of death, or was a material influence 
in accelerating the veteran's death.  Indeed, there were 
three other causes of death that were more substantial than 
the veteran's service-connected disability, including 
cardiorespiratory arrest, acute bronchopneumonia, and COPD.  
There is no evidence of record that the veteran's partial 
paralysis of the left arm was an immediate or underlying 
cause leading to the veteran's death.

The Board acknowledges the June 2003 opinion from Dr. R, 
discussed above.  While Dr. R related the veteran's left arm 
partial paralysis to his death by indicating that it led to 
his acute bronchopneumonia, this opinion contained no 
corroboration or explanation for its conclusion.  Therefore, 
the Board does not find that this is a competent opinion upon 
which we may grant service connection.

We recognize the appellant's sincere belief that the 
veteran's death was related in some way to his military 
service.  Nevertheless, in this case the appellant has not 
been shown to have the professional expertise necessary to 
provide meaningful evidence regarding the casual relationship 
between the veteran's death and his military service.  See, 
e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied 119 S. Ct. 
404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).


Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent and 
probatie medical evidence to provide a nexus between any in-
service injury or disease and the conditions that caused or 
materially and substantially contributed to the cause of the 
veteran's death.  The preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.


ORDER

Service connection for cause of death is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


